Citation Nr: 1207053	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  09-48 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to an initial compensable rating for bilateral onychomycosis and tinea pedis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Crohe, Counsel



INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969.  He was awarded a Bronze Medal for Valor, Combat Infantryman Badge, and a Purple Heart for his service in Vietnam. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In a January 2009 rating decision, the RO granted service connection for PTSD and assigned a 50 percent disability rating, effective March 31, 2008.  In an October 2009 rating decision, the RO granted service connection for bilateral onychomycosis and tinea pedis (also claimed as jungle rot) and assigned a noncompensable rating, effective July 2, 2009.

The issue of entitlement to an initial rating in excess of 50 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran's bilateral onychomycosis and tinea pedis are manifest by interdigital macerations; scaly, flaky, and itchy skin on the feet with elongated, thick and incurvated toenails that involve less than 5 percent of the exposed area and less than 5 percent of the total body and required only topical treatment or oral antifungal medication. 


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral onychomycosis and tinea pedis have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.655, 4.118, Diagnostic Codes 7813-7806 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The appeals for higher initial ratings bilateral onychomycosis and tinea pedis arise from the Veteran's disagreement with the effective dates assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA obtained the Veteran's service treatment records and all of the identified post-service VA treatment records.  In addition, the Veteran was afforded a VA examination in September 2009 for bilateral onychomycosis and tinea pedis.

The Veteran has contended that the VA examination was inadequate in that the examiner only examined one foot.  See November 2009 notice of disagreement and March 2010 Form 9.  The examination report; however, includes findings for both lower extremities.  The findings reported on the September 2009 VA examination were consistent with the findings for each foot that were shown during an April 2009 VA podiatry consultation.  Further, the Veteran has not specified any specific manifestations that were omitted from the VA examination report.  There has also been no contention or evidence that the disability has worsened since the last VA examination.  Hence, there is no reasonable possibility that additional examination or other development could assist in substantiating the claim.

Legal Criteria

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the disability.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. 

Evidence to be considered in the appeal of an initial disability rating is not limited to that reflecting the current severity of the disorder.  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the initial evaluation period.  Fenderson v. West, 12 Vet. App. 119 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's service-connected bilateral onychomycosis and tinea pedis is currently rated by analogy under 38 C.F.R. § 4.118, Diagnostic Codes 7813 (dermatophytosis)-7806(dermatitis). 38 C.F.R. § 4.20 (2011).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  Dermatophytosis is to be rated under the diagnostic code for disfiguring scars to the head, face or neck (Diagnostic Code 7800), other scars (Diagnostic Codes 7801-7805) or dermatitis (Diagnostic Code 7806), depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7813.  As the Veteran's skin disability does not involve the head, face, or neck and he does not have scars, it is rated by analogy as dermatitis under Diagnostic Code 7806.

Under Diagnostic Code 7806, a noncompensable rating is warranted if less than five percent of the entire body or less than five percent of exposed areas are affected, and; no more than topical therapy was required during the past twelve-month period. 

A 10 percent rating is warranted if at least five percent, but less than 20 percent, of the entire body, or at least five percent, but less than 20 percent, of exposed areas are affected, or; if intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past twelve-month period. 

A 30 percent rating is warranted if 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; if systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past twelve-month period.

A 60 percent rating is warranted if more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past twelve-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806. 

Analysis

On review of the record, service treatment records document treatment from June 1968 to September 1968 for ringworm of the feet. 

An April 2009 podiatry consult at VA Viera outpatient clinic, included a history of scaly, itchy feet for many years.  The Veteran stated that the condition started in Vietnam for which he had used pills and soaks.  However, the condition always came back.  On examination, he had interdigital macerations bilaterally with scaly, flaky skin in a moccasin pattern appearance, plantarly, bilaterally.  His nails were elongated, thick, and incurvated, with subungual debris present, bilaterally.  He was diagnosed with chronic bilateral onychomycosis and tinea pedis and prescribed topical ointments, Lamisil and Domboro.  His nails were debrided bilaterally.  

On September 2009 VA examination, it was noted that the Veteran reported an onset of infection of both feet while in Vietnam with constant symptoms since that time.  He stated that he had repeated infections of the skin between the toes that involved itching, redness, peeling, and brittle toenails, bilaterally.  He used oral anti-fungal medication with an initial good response, but the condition would later return.  He used aluminum soaks with Terbenifine topical cream.  The condition was constant with toenail changes.  

The examiner reported that there were no systemic symptoms.  The treatment was topical and was neither corticosteroid nor immunosuppressive therapy.  Physical examination revealed thickened, discolored nails of all toes and erythematous, cracked skin over the bilateral small toes between digits 4 through 5 bilaterally.  He was diagnosed as having bilateral onychomycosis and tinea pedis.  The examiner specifically noted that less than 5 percent of the exposed area and less than 5 percent of the total body was affected by the condition.  

All of the pertinent evidence is to the effect that the Veteran's bilateral onychomycosis and tinea pedis involve less than five percent of his entire body or exposed areas.  He has not received any systemic therapy such as corticosteroids or other immunosuppressive drugs.  

During the September 2009 VA examination the Veteran reported that he took oral anti-fungal medication and used soaks and topical ointment.  The examiner; however, specifically reported that there were no systemic symptoms and the treatment was topical and was neither corticosteroid nor immunosuppressive therapy.  The treatment records do not disclose any systemic medications.  The records since the September 2009 examination do not show treatment for onychomycosis or tinea pedis.  Hence, the weight of the evidence is against a finding that the disability requires systemic treatment.



This evidence is consistent with a noncompensable disability rating.  Therefore, a compensable rating for tinea pedis is not warranted under Diagnostic Code 7806.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. § 4.118, Diagnostic Code 7806. 

Extraschedular Considerations

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1).  (related factors include "marked interference with employment" and "frequent periods of hospitalization").

When the rating schedule is inadequate to evaluate the disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

The Veteran's bilateral onychomycosis and tinea pedis are manifest by interdigital macerations; scaly, flaky, itching, redness, and peeling skin on the feet; and elongated, thick, incurvated, and brittle toenails that involve less than 5 percent of the exposed area and less than 5 percent of the total body and require only topical treatment.  These manifestations are contemplated in the rating criteria.  The Veteran has not reported, and the evidence does not otherwise disclose manifestations not contemplated by the rating schedule.

The Veteran did contend in his notice of disagreement and Form 9 that September 2009 VA examiner only examined one foot and suggested that the VA examination was inadequate to use as a basis of his rating.  Even assuming arguendo that the VA examiner did not properly examine both feet, there is no evidence of marked interference with employment or frequent hospitalization.  Thus, first prong of the test for referral for extraschedular consideration is not met, and referral is not warranted.

Total Rating

The Court has held that a total disability rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating. Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2011). 

The Veteran has not reported that he is unemployed or that service-connected bilateral onychomycosis and tinea pedis caused him to be unemployable.  There is no other evidence that onychomycosis or tinea pedis cause him to be unemployed.  There is no other evidence to that effect in the claims folder.  Accordingly, further consideration of entitlement to TDIU is not required.



ORDER

An initial compensable rating for bilateral onychomycosis and tinea pedis is denied. 



REMAND

The most recent VA examination in connection with the Veteran's service-connected PTSD was conducted in January 2009.  During VA outpatient treatment in September 2009 the Veteran reported that his symptoms had been increasing over the past six weeks.  He stated that he had a knot in stomach at all times.  He now slept with a gun under his bed and the symptoms were affecting his family.  His wife was not happy and his daughter and grandson were scared of him.  Other records report increasing isolation.  

In a July 2011 presentation to the Board, the Veteran's representative contended that there was no current documentation of the severity of the PTSD. 

Given the evidence of increased symptomatology, a new VA examination is warranted to determine the current severity of his PTSD.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995). 

The most recent VA outpatient treatment record or Virtual VA records is dated in February 2010.  That record shows that the Veteran was to be seen again in six weeks.  This suggests that there are additional relevant treatment records.  VA has an obligation to obtain them.  38 U.S.C.A. § 5103A(b),(c) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of the Veteran's VA treatment for a psychiatric disability since February 2010.

2.  After obtaining any additional VA treatment records, the Veteran should be scheduled for a VA examination to determine the current level of disability due to the service connected PTSD.  

The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum. 

The examiner should also provide an opinion as to whether the service connected disability would preclude the Veteran from maintaining employment for which his education and occupational experience would otherwise qualify him. 

A complete rationale should be given for all opinions and conclusions expressed. 

The examiner is advised that the Veteran is competent to report symptoms, and that the Veteran's reports must be considered in formulating the opinion. 

3.  If there is evidence of unemployability, but the evaluation remains less than 100 percent, the agency of original jurisdiction (AOJ) should adjudicate the issue of entitlement to TDIU.  If the Veteran does not meet the percentage requirements for TDIU and there is evidence of unemployability, the claim should be referred to the Director of VA's Compensation and Pension Service for consideration of entitlement to TDIU in accordance with 38 C.F.R. §  4.16(b) (2011). 

4.  If benefits sought on appeal are not fully granted, the AOJ should issue a supplemental statement of the case. The case should be returned to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


